Citation Nr: 0600836	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Evaluation of otitis media with cholesteatoma, post 
operative, right, currently evaluated as 0 percent disabling.  

2.	Evaluation of residuals, fracture right fibula and tibia, 
currently evaluated as 10 percent disabling.  

3.	Service connection for arthritis of the right fibula and 
tibia.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1951 to August 
1955.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.    

Parenthetically, the Board notes that the veteran appears to 
have raised a claim for dizziness, possibly secondary to his 
service-connected otitis media disorder.  See 38 C.F.R. 
§ 4.87 Diagnostic Code 6204 (2005).  In his notice of 
disagreement dated in April 2003, the veteran associated "an 
equilibrium problem" with the otitis media.    


FINDINGS OF FACT

1.	The veteran's otitis media disorder is not productive of 
suppuration or aural polyps.  

2.	The evidence of record indicates that the veteran's lower 
right leg disorder is productive of moderate, but not marked, 
disability.  

3.	There is no competent evidence of record showing that the 
veteran has a current arthritis disorder in his right leg.  


CONCLUSIONS OF LAW

1.	The criteria for a compensable disability evaluation for 
otitis media in the veteran's right ear have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.87, Diagnostic Code 6200 (2005).

2.	The criteria for a 20 percent evaluation, but not higher, 
for the veteran's lower right leg disorder have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5262 (2005). 

3.	The record does not demonstrate that the veteran has a 
current arthritis disorder of the right leg.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability evaluations for 
ear and lower leg disorders, and service connection for a 
claimed arthritis disorder in the right leg.  In the interest 
of clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the merits of these claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in February 2003, a Statement of the Case 
issued in February 2004, a Supplemental Statement of the Case 
issued in August 2005, and a letter from the RO issued in 
November 2002.      

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his claims, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument.  

In addition, the RO advised the veteran in its November 2002 
letter of the respective duties of the VA and of the veteran 
in obtaining evidence for increased rating and service 
connection claims.  The RO advised the veteran to forward 
evidence to the RO, or tell the RO about relevant evidence 
which the RO should obtain (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)(veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And the RO provided notification to the veteran 
before the RO adjudicated his claims in February 2003.  
Pelegrini, 18 Vet. App. at 121 (a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  

As such, the Board finds that the rating decision, the 
Statement of the Case, the Supplemental Statement of the 
Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained VA and service medical records relevant to this 
appeal.  The veteran was also afforded VA compensation 
examination.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Increased Rating

Service medical records show that, during active service, the 
veteran fractured his right tibia and fibula, and underwent 
treatment for otitis media.  In a November 1972 rating 
decision, the RO service connected these disorders.  The RO 
rated the leg disorder at 0 percent disabling, and rated the 
otitis media disorder at 10 percent disabling.  In an October 
1977 rating decision, the RO reduced the evaluation for 
otitis media to 0 percent.  In a May 1989 decision, the Board 
increased the evaluation for the leg disorder to 10 percent.  

The veteran now claims higher ratings for both disorders.  
For the reasons set forth below, the Board finds an increased 
rating unwarranted for the ear disorder, but warranted for 
the right leg disorder - in short, the veteran's otitis media 
disorder is asymptomatic, while the lower leg disorder is 
productive of moderate disability.        

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities, 
and provide for various disability evaluations depending on 
the severity of the disorder.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

	Otitis Media 

Diagnostic Code 6200 addresses otitis media disorders.  See 
38 C.F.R. § 4.87, Diagnostic Code 6200.  The only compensable 
evaluation warranted under this provision is 10 percent, and 
will only be assigned where the medical evidence of record 
shows suppuration or aural polyps.  

The veteran underwent medical examination of his right ear 
disorder in January 2003 and June 2005.  After noting the 
veteran's history of otitis media, the January 2003 examiner 
found the veteran's ear within normal limits, and found no 
active ear disease or infection.  Likewise, the June 2005 
examiner found the veteran's ear without current discharge, 
infection, aural polyps, or any other active ear disease.     

As the medical evidence of record indicates that the 
veteran's ear is without suppuration or aural polyps, the 
Board finds a compensable rating unwarranted here under 
Diagnostic Code 6200.  

The Board finds an extraschedular rating unwarranted here as 
well.  There is no medical evidence of record that the 
veteran's otitis media disorder in his right ear causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

	Lower Right Leg Disorder

Diagnostic Code 5262 addresses disorders of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under 
this provision, a 40 percent evaluation is warranted where 
nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.  With evidence of malunion of 
the tibia and fibula, a 30 percent evaluation is warranted 
with marked knee or ankle disability, a 20 percent rating is 
warranted with moderate knee or ankle disability, and a 10 
percent evaluation is warranted with slight knee or ankle 
disability.  In determining the degree of limitation of 
motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 
are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As noted, the Board assigned a 10 percent evaluation for this 
disorder in a May 1989 Board decision.  The Board now finds 
another increase warranted here.  The medical evidence of 
record indicates that the veteran's right leg is moderately 
impaired as a result of the residuals stemming from his 
inservice injury.  

The veteran underwent VA medical examination of his lower 
right leg in January 2003 and June 2005.  

The January 2003 examination indicated slight disability.  
This examiner found the veteran with no tenderness of the 
distal right ankle or leg and with no edema.  The examiner 
found dorsiflexion from 0 to 20 degrees, plantar flexion of 0 
to 30 degrees, and heel and toe walking within normal limits.  
A radiology report issued in January 2003 indicated that 
there was no soft tissue abnormality, that the visualized 
portion of the knee joint was normal, that the ankle mortise 
was normal, that the proximal and midportion of the right 
tibia and fibula are normal, and that there was a deformity 
of the distal shaft of the fibula and the lateral aspect of 
the distal tibia, just above the plafond, with bony bridging 
between the tibia and fibula at that level.  

But the June 2005 examination indicated more severe 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)(where service connection already has been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern).  
This examiner found substantial range of motion in the right 
ankle with dorsiflexion from 0 to 20 degrees, plantar flexion 
from 0 to 35 degrees, and found no signs of arthritis.  But 
the examiner noted the veteran's complaints of functional 
limitation, flare-ups, cramping, inflammation, instability, 
pain, and stiffness.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
and DeLuca.  He found the veteran with an antalgic gait with 
poor propulsion, with tenderness, painful movement, and 
instability.  He found that, though the veteran uses no 
assistive devices, the veteran ambulated with a marked limp.  
He found the veteran with an ankle strain, and found that the 
veteran's disability had a moderate impact on daily 
activities such as shopping, exercise, recreation, and 
traveling, and that it prevented him from engaging in sports.  
The examiner found, moreover, that the veteran's disability 
prevented him from conducting his chores.  But a private 
medical record dated in July 2002 found otherwise, stating 
that the veteran "is active at home with household chores, 
etc."  

In any event, the Board finds that the totality of the 
medical evidence indicates, as the June 2005 examiner 
described, moderate impairment.  The Board finds an 
evaluation in excess of 20 percent unwarranted, however.  A 
40 percent evaluation is not warranted because there is no 
evidence of record of nonunion with loose motion.  A 30 
percent evaluation is not warranted because marked disability 
is not demonstrated here - the veteran is still capable of 
engaging in most of his daily activities, albeit in a 
moderately limited manner.       

Finally, the Board finds an extraschedular rating unwarranted 
here.  There is no medical evidence of record that the 
veteran's right leg disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III.  The Merits of the Claim for Service Connection

As noted, the veteran claims that he currently has an 
arthritis disorder in his right leg as a result of the 
inservice leg fracture.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The Board finds that the evidence of record fails to support 
the veteran's claim for one simple reason - the record 
contains no evidence showing that the veteran has a current 
arthritis disorder in his right leg.  A private medical 
record shows that the veteran indicated a history of right 
leg arthritis with knee pain.  The record also indicates that 
the veteran may have undergone right knee replacement in 
1982.  But this record contains no impression or diagnosis of 
right leg arthritis.  Moreover, the January 2003 x-rays do 
not show arthritis, while the June 2005 examiner found no 
evidence of arthritis.  As demonstration of a current 
arthritis disorder is necessary to sustain either a direct or 
a secondary service connection claim for arthritis, the 
veteran's claim necessarily fails here.  See 38 C.F.R. § 
3.310(a); see also 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Evaluation of otitis media with cholesteatoma, post 
operative, right, in excess of 0 percent disabling, is 
denied.  

A higher disability evaluation of 20 percent, but not higher, 
is granted for the veteran's residuals, fracture right fibula 
and tibia, subject to the law and regulations controlling the 
award of monetary benefits.  

Service connection for arthritis of the right fibula and 
tibia is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


